Title: From Thomas Jefferson to James Madison, with Madison’s Reply, 26 February 1802
From: Jefferson, Thomas
To: Madison, James


          
            Th:J. to J.M.
          
          Will you see if the inclosed is right, and make any alterations in it you think for the better? particularly is the expression lately recieved true? or should the word lately be left out?
          Feb. 26. 1802.
          
          [Reply by Madison:]
          The word lately is true as it refers to the returns of Maryland & Kentucky—that from the former being an original statement—that from the latter a corrective one. The message seems to unexceptionably proper.
        